Title: From Benjamin Franklin to Jean de Neufville & fils, 6 June 1780
From: Franklin, Benjamin
To: Neufville, Jean de, & fils


Gentlemen,
Passy June 6. 1780.
Since writing to you by yesterdays Mail, I have received the honour of yours, proposing to accept Bills drawn on M. Laurens, if I will authorise you so to do, and accept your Bills to equal Amt. Having no Orders about those Bills, or even any Advice of such being drawn, and knowing that the English have plai’d many villainous Tricks with our Paper, I cannot think of giving Power to another, who may be less acquainted with our American Handwritings & Printings, to accept Bills which I have never seen, and therefore cannot judge whether they are counterfiet or genuine, and in this may make myself or the Congress accountable for unknown Sums. I believe no prudent Man would so expose himself or the Government of his Country. I thank you however for the Zeal and Readiness you show to support our Credit. When Mr Lawrens arrives, he will doubtless accept any good Drafts made upon him, and accept them as of the Date when they would have been presented if he had been at Amsterdam when they were received; because this is just; and I make no Doubt but they will be punctually paid. As to Loans in Holland, I believe the Congress have laid aside all Thoughts of them, having fallen upon means of borrowing at Home of their own People, by issuing Paper Money bearing Interest, which appears better and more advantageous to the Country than paying Interest abroad. You may see their Scheme, as resolved March 18. printed in the London Evening Post of May 25. And having come to this Resolution I fancy they cannot have drawn many Bills on Mr Lawrens.
With great Regard, I am, Gentlemen, Your most obedient & most humble Servant.
B Franklin
Mess. J. Neufville et Fils—
